Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 16 has been canceled. Claims 1-15 and 17-20 are pending. Claims 1-15 and 17-20 have been examined. Claims 1-15 and 17-20 have been allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Deborah VandenHoff on 5/17/2021.

Claims 1, 17, and 19 are amended as following:

1. (Currently Amended) A method to identify a distribution of sand sediment class in a subsurface of the Earth, comprising:
a) constructing [[a]] three-dimensional stratigraphic images of sediment distribution in a subsurface of the Earth with a stratigraphic forward model (SFM), including at least two depositional domains and at least two sediment classes; and
s of sediment distribution constructed by simulation to identify a distribution of sand sediment class in the subsurface of the Earth suitable for producing hydrocarbons or fresh water, or for storing gas or liquids;
wherein step a) comprises simulating the sediment distribution and deposition using the stratigraphic forward model (SFM), including the following sub-steps:
 	dividing a selected time interval into a sequence of timesteps, wherein a selected timestep corresponds to an initial timestep of said sequence of timesteps;
ii.	defining an initial topographic surface and a reference base level at the beginning of the selected timestep;
iii.	defining locations of one or more clastic sediment input sources in the initial topographic surface, and a sequence of fluvial centerlines and their associated sediment volumes of two or more of the at least two sediment classes, wherein a selected centerline corresponds to a first centerline of said timestep;
iv.	defining at least two equilibrium surfaces that overlie the initial topographic surface and together delineate three-dimensional boundaries between two or more of the at least two depositional domains;
v.	determining a geographic distribution for relative amounts of each of the at least two sediment classes for each of the at least two depositional domains based on the geometry of equilibrium surfaces;
vi.	producing an updated geometry by updating the geometry of the equilibrium surfaces, wherein a volume of sediment of each of the at least two sediment classes contained within the at least two depositional domains is equal to the sum of eroded volume and the sediment volumes associated with the corresponding fluvial centerline for each of the at least two sediment classes, wherein for each location in the updated geometry there exists a shallowest equilibrium surface resulting from one of the depositional domains;

viii.	repeating steps iv to vii for the sequence of fluvial centerlines defined in step iii, using a next centerline in the sequence of centerlines as the selected centerline, and using the updated topographic surface as the initial topographic surface;
ix.	determining a timestep geographic distribution for the relative amount of each of the at least two sediment classes in the timestep by averaging the proportions of each of the at least two sediment classes in the at least two depositional domains;
x.		repeating steps ii-ix for the sequence of timesteps, using a next timestep in the sequence of timestep defined in step i as the selected timestep and using the updated topographic surface constructed in step vii as the initial topographic surface; and
xi.	constructing the three-dimensional stratigraphic images from the initial topographic surface of the initial timestep and the updated topographic surfaces of all timesteps and the timestep geographic distributions for the relative amount of each of the at least two sediment classes in each timestep.

17. (Currently Amended) A method to identify a distribution of sand sediment class in a subsurface of the Earth, comprising:
a) 	constructing [[a]] three-dimensional stratigraphic images of sediment distribution in a subsurface of the Earth with a stratigraphic forward model (SFM), including at least two depositional domains and at least two sediment classes; and
b)	using the three-dimensional stratigraphic images of sediment distribution constructed by simulation to identify a distribution of sand sediment class in the subsurface of the Earth suitable for producing hydrocarbons or fresh water, or for storing gas or liquids; and
using the stratigraphic forward model (SFM) over a selected time interval of sediments originating from one or more clastic sediment input sources, comprising simulating the sediment distribution and deposition using the stratigraphic forward model (SFM), including dividing the selected time interval into a sequence of timesteps, applying pre-determined stratigraphic rules in a selected timestep from said sequence of timesteps, wherein 
- defining at least two equilibrium surfaces bounding the at least two depositional domains and at least two sediment classes in the selected timestep; and 
- making updates to the equilibrium surfaces by accounting for sediment feed from the one or more clastic sediment input sources, erosion and deposition in accordance with mass-balance equality constraints in the amounts of each sediment class fed, eroded and deposited in all depositional domains; and advancing to a next timestep until the selected time interval has been simulated.

19. (Currently Amended) A computer device programmed to construct three-dimensional stratigraphic images of sediment distribution of at least two sediment classes in a subsurface of the Earth with a stratigraphic forward model (SFM), in at least two depositional domains, comprising computer-executable instructions to simulate sediment transport and deposition of one or more clastic sediment classes in the at least two depositional domains over a selected time interval in accordance with step a) of claim 17.

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed. The following is an examiner’s statement of reasons for allowance: 

As per claim 1, Granjeon (3D Forward Modelling Of the Impact of Sediment Transport and Base Level Cycles On Continental Margins And Incised Valleys, Int. Assoc. Sedimentol. Publ., 2014 (46), pp. 453-472) teaches performing constructing 3D stratigraphic images of sediment distribution in a subsurface of the Earth, including at least two depositional domains, at least two sediment classes and using the images of sediment distribution to identify a distribution of sand sediment class in the subsurface of the Earth suitable for producing fresh water, performing simulation of sediment distribution over a sequence of time steps in a time interval, updating the 3D images for each time step. Granjeon discusses sedimentary systems and equilibrium during transitory phase but does not teach:
iv. defining at least two equilibrium surfaces that overlie the initial topographic surface and together delineate three-dimensional boundaries between two or more of the depositional domains;
v. defining a geographic distribution for relative amounts of each sediment class for each depositional domain based on the geometry of equilibrium surfaces;
vi. updating the geometry of the equilibrium surfaces resulting in an updated geometry, whereby a volume of sediment of each sediment class contained within the depositional domains is equal to the sum of eroded volume and the sediment volumes associated with the corresponding fluvial centerline for each sediment class, wherein for each location in the updated geometry there exists a shallowest equilibrium surface resulting from one of the depositional domains;
vii. constructing an updated topographic surface from the shallowest equilibrium surfaces in the updated geometry;
	in combination with other limitations as recited in the claim.

Claim 17 are allowed for reciting several analogous limitations to those that are allowed in claim 1 above in combination with other limitations as recited in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                                                                                                                                                                                                                                
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129